Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claims 9-18 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to mix an asphalt mixture by adding asphalt to a first mixer from an asphalt supply in fluid communication with the mixer wherein the asphalt has a non-uniform viscosity followed by adding an aggregate filler to the mixer and mixing the asphalt and aggregate to form a mixture and conveying the mixture through a coating supply line wherein a viscosity modifier of defined viscosity is added to the mixture in the coating supply line downstream of the mixer from a viscosity modifier source in fluid communication with the supply line, followed my mixing the mixture and viscosity modifier in a separate mixer downstream of the first mixer, followed by measuring the viscosity of the mixture including the modifier downstream of the second mixer and comparing the results to a desired viscosity and as a result adjusting the pump via an electronic communication system that supplies viscosity modifier to adjust the amount of viscosity modifier added to the asphalt mixture upstream so as maintain the desired viscosity of the asphalt mixture including the modifier, wherein as previously stated the asphalt without the modifier has a non-uniform viscosity as in claim 9 or 2)  mix an asphalt mixture by adding asphalt to a first mixer from an asphalt supply in fluid communication with the mixer wherein the asphalt has a non-uniform viscosity followed by adding an aggregate filler to the mixer and mixing the asphalt and aggregate to form a mixture and conveying the mixture through a coating supply line wherein a viscosity modifier of defined viscosity is added to the mixture in the coating supply line downstream of the mixer from a viscosity modifier source in fluid communication with the supply line, followed my mixing the mixture and viscosity modifier in a separate mixer downstream of the first 
Pertinent Prior Art
The most pertinent prior art (Strong et al.) teaches that it is known to modify a mixture of asphalt to a preferred viscosity using real time monitoring. However, Strong does not perform the mixing operation substantially similar to the current claims such that separate mixers are used and viscosity modifiers are added in a coating supply line between mixers and wherein viscosity is measured and modified according to measurements taken downstream of a second mixer.
Another prior art (Naidoo et al.) teaches mixing asphalt compositions in mixers but is largely unrelated to the specific problems resolved using the techniques of the current claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717